Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021, has been entered.

Status of Claims


Applicant filed an amendment on December 13, 2021. Claims 1-21 were pending in the Application. Claims 1, 8, and 15 are amended. No new claims have been added. No claims have been canceled. Claims 1, 8, and 15 are the independent claims, the remaining claims depend, directly or indirectly, on Claims 1, 8, and 15. Thus Claims 1-21 are currently pending. 

Response to Arguments


















In the context of 35 U.S.C. § 112(a), Lack of Algorithm, which Examiner notes should have been under Written Description, paragraphs 4-8 of the Final Rejection Office Action dated June 11, 2021, Applicant has NOT adequately amended to render the rejections under 35 U.S.C. § 112(a), Lack of Algorithm, moot. Examiner does NOT hereby rescind the rejections under the 35 U.S.C. § 112(a), Lack of Algorithm, for paragraphs 4-8 of the Final Rejection Office Action dated June 11, 2021. 
In the context of 35 U.S.C. § 101, Applicants respectfully submit that claims 1-21 are not directed to an abstract idea because the claims do not recite a judicial exception. Specifically, the instant action, states, in part, that the elements of claims 1, 8, and 15 are directed to "an abstract idea without significantly more." Further, the instant action asserts that "[u]nder broadest reasonable interpretation, these limitations demonstrate that, as drafted, it covers certain methods of organizing human activity because it recites commercial interactions, including business relations, but for the recitation of generic computer components." When the subject matter of a patent is related to a computational device, this inquiry requires consideration of whether the invention claims "a specific improvement in the capabilities of computing device," or merely the implementation of a process on a computer.
Applicants continue to submit further, even assuming arguendo that the claims do recite an abstract idea under Step 2A Prong 1, which Applicants respectfully submit the claims do not, Applicants respectfully submit the claims include additional elements that integrate the judicial exception into a practical application by using meaningful limitations as applied to the alleged judicial exception. Further, in Appendix I to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples (hereinafter "October 2019 Appendix l"), the Office has provided Example 45, directed to "Controller for Injection Mold." Applicants submit similar to Example 45, amended independent claim 1 of the subject application recites, in part, "maintaining the local balance datastore includes: monitoring the trading platform to determine if the trading platform has been restarted; receiving current balance information from the Value Unit Repository (VUR) in response to determining that the trading platform has been restarted; updating the local balance datastore with the balance information from the Value Unit Repository (VUR)." Specifically, Example 45 and representative amended independent claim 1 both share the idea that while an alleged generic computer component may be used, the alleged generic computer component is used in such a way that it places meaningful limitations on the claims. For example, and as noted above, in representative independent claim 1, an inventive approach is provided that may make it possible to effectuate trades between parties on a trading platform while ensuring that the parties possess the necessary assets without having to directly reference the Value Unit Repository, in which the assets may be stored, for each trade. Similar to Example 45 where the controller was used in order to avoid "the technical problems associated with undercure and overcure, which would otherwise negatively affect the cured polyurethane's strength and wear performance," the amendment to representative independent claim 1 employs the information provided by the alleged judicial exception (a fundamental business practice which is a method of organizing human activity) to a more efficient and effective mechanism for conduction trades of financial assets. Therefore, Applicants respectfully submit that the amended claims recite meaningful limitations on such that the claims are patent-eligible, as they are believed to include additional features that apply the alleged judicial exception in a meaningful way that is not designed to monopolize the judicial exception. 
Because of the foregoing, Applicants respectfully submit that even if independent claims 1, 8, and 15 could be construed as reciting an abstract idea, independent claims 1, 8, and 15 recite a practical application of any alleged abstract idea under Revised Step 2A, Prong Two with the recitation of meaningful limitations on the alleged judicial exception. Applicants respectfully submit that the currently pending claims satisfy the requirements under 35 U.S.C. §101. Accordingly, Applicants respectfully request withdrawal of the rejection of the claims under 35 U.S.C. § 101.
Examiner has considered these arguments and is not persuaded. Examiner notes that MPEP § 2106.04(a) recites that the enumerated groupings of abstract ideas are defined as: 
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 
3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). 
Examiner notes that in Final Rejection Office Action dated June 11, 2021, paragraphs 9-13, in the context of 35 U.S.C. §101 rejection, Examiner asserted that the abstract idea of “electronic processing of orders utilizing a trade platform and anonymized identities of market participants” was grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices.” Examiner notes that the abstract idea should have been stated as “processing matched asset trade orders,” which is still grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices.”
Examiner notes that claim 1 recites “maintaining a local balance datastore with balance information received …, wherein maintaining the local balance datastore includes: monitoring … to determine if … has been restarted; receiving current balance information … in response to determining that … has been restarted; updating the local balance datastore with the balance information …: receiving one or more unmatched orders for bearer financial assets; matching the one or more unmatched orders for bearer financial assets to execute a matched order of the bearing financial assets concerning a plurality of parties including at least a first market participant and a second market participant; anonymizing an identity of the first market participant and an identity of the second market participant such that the identity of the first market participant and the identity of the second market participant is only known …; and updating one or more balances defined within the local balance datastore and associated with the plurality of parties to reflect the execution of the matched order,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Examiner further notes the additional elements of the claims such as “a trading platform”, “a value unit repository (VUR)”, “a non-transitory computer readable storage medium”, “a processor”, “a computer program product”, and “a memory” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “processing matched asset trade orders.”
Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “processing matched asset trade orders” using computer technology (e.g., “a memory”, “a processor”, “a non-transitory computer readable medium”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-21 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 103, Applicants submit that as amended, independent claim 1 recites, in part, "maintaining a local balance datastore with balance information received from a Value Unit Repository (VUR), wherein maintaining the local balance datastore includes: monitoring the trading platform to determine if the trading platform has been restarted; receiving current balance information from the Value Unit Repository (VUR) in response to determining that the trading platform has been restarted;" and "updating the local balance datastore with the balance information from the Value Unit Repository (VUR)." Applicants respectfully submit that the cited references, considered alone or in combination, have not been asserted, and are not understood, to disclose, or even suggest such features. As such, the combination of cited references is not believed to disclose, or even suggest, every feature of amended independent claim 1.
As US Patent Application Publication No. 20160086272 A1 to Baker is being applied to the newly amended subject matter (See 35 U.S.C. § 103 Analysis below) for claim 1, and similarly claims 8 and 15, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claims 1, 8, and 15 are not patentable. Claims 1, 8, and 15 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Baker, with [0018]; FIG. 5, item 502, and [0087]; FIG. 6, item 604, and [0096] and [0101]; FIG. 7C, items 710, 714, and [0114]; FIG. 7D, items 720, 722, 724, 726, and [0115]; and FIG. 8, items 816, 818, and [0118], now applying to the applicable sections for claim 1, and similarly claims 8 and 15.
Therefore, the amended claims 1, 8, and 15 stand rejected under 35 U.S.C. § 103. Claims 2-7, which depend on claim 1, stand rejected under 35 U.S.C. § 103; claims 9-14, which depend on claim 8, stand rejected under 35 U.S.C. § 103; and claims 16-21, which depend on claim 15, stand rejected under 35 U.S.C. § 103.

Claim Interpretation – Intended Use
Regarding claim 1, Examiner notes that the following limitation: “… executed on a computing device and configured to effectuate a trading platform, …:” is an intended use of “a computing device,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claims 1, 8, and 15, Examiner notes that the following limitations: “monitoring the trading platform to determine if …; … matching the one or more unmatched orders for bearer financial assets to execute a matched order …; anonymizing an identity … second market participant such that the identity of the first market participant …; and updating one or more balances … the plurality of parties to reflect the execution …” are intended uses of “the trading platform, bearer financial assets, second market participant, and the plurality of parties,” respectively, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claims 4, 11, and 18, Examiner notes that the following limitations: “The computer-implemented method of claim 1, …with the plurality of parties to reflect the execution …: incrementing … with the plurality of parties to reflect the execution …” are intended uses of “the plurality of parties,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claims 5, 12, and 19, Examiner notes that the following limitations: “The computer-implemented method of claim 1, …with the plurality of parties to reflect the execution …: decrementing … with the plurality of parties to reflect the execution …” are intended uses of “the plurality of parties,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claims 7, 14, and 21, Examiner notes that the following limitations: “The computer-implemented method of claim 6 further comprising: receiving … the Value Unit Repository (VUR) to update the local datastore,” is an intended use of “the Value Unit Repository (VUR),” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 15, Examiner notes that the following limitation: “A computing system including a processor and memory configured to perform operations comprising: …” is an intended use of “a computing system,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to “a computer-implemented method”; claims 8-14 are directed to “a computer program product”; and claims 15-21 are directed to “a computing system.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-21 are directed to the abstract idea of “processing matched asset trade orders,” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “maintaining a local balance datastore with balance information received …, wherein maintaining the local balance … includes: …; receiving current balance information …; updating the local balance … with the balance information …: receiving one or more unmatched orders for bearer financial assets; matching the one or more unmatched orders for bearer financial assets to execute a matched order of the bearing financial assets concerning a plurality of parties including at least a first market participant and a second market participant; anonymizing an identity of the first market participant and an identity of the second market participant …; and updating one or more balances defined within the local balance … and associated with the plurality of parties to reflect the execution of the matched order.” Accordingly, the claim recites the abstract idea, “processing matched asset trade orders.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a trading platform”, “a value unit repository (VUR)”, “a non-transitory computer readable storage medium”, “a processor”, “a computer program product”, and “a memory” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “processing matched asset trade orders.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “processing matched asset trade orders” using computer technology (e.g., “a non-transitory computer readable storage medium”, “a processor”, and “a memory”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Claims 2-7, which depend from claim 1; claims 9-14, which depend from claim 8; and claims 16-21, which depend from claim 15, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more.  Claims 2-7, 9-14, and 16-21 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “processing matched asset trade orders.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “processing matched asset trade orders.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-21 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Written Description
Claims 1, 8, and 15 recite “matching the one or more unmatched orders … the bearing financial assets concerning a plurality of parties …” However, the specification does not provide details on what the limitation, “concerning”, comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “… the bearing financial assets concerning a plurality of parties …” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claims 1, 8, and 15 recite “anonymizing an identity … the identity of the second market participant is only known by the VUR; and …” However, the specification does not provide details on what the limitation, “is only known”, comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “anonymizing an identity … the identity of the second market participant is only known by the VUR” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, and 17, are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Relative Term
The term “sufficient” in claims 3, 10, and 17 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art could construe the limitation “… confirming that one or more balances defined within the local balance datastore and associated with the plurality of parties are sufficient prior to executing …” as the balance being above a specified threshold. Another of ordinary skill in the art could construe the limitation “… confirming that one or more balances defined within the local balance datastore and associated with the plurality of parties are sufficient prior to executing …” in terms of the balance having a requisite asset value to complete the matched order.  Therefore, the term “sufficient” in claims 3, 10, and 17 is a relative term which renders the claim indefinite.

Unclear Scope
Claim 1 recites “maintaining a local balance datastore …, wherein maintaining the local …: monitoring the trading platform …; receiving current balance information …; updating the local balance datastore …; receiving one or more unmatched orders …; matching the one or more unmatched orders …; anonymizing an identity of the first market participant …; and updating one or more balances defined …” The claim and the specification are silent as to what performs the cited functional steps. Therefore, the scope of the claims is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 3 recites “The computer-implemented method of claim 1 further comprising: confirming that one or more …” The claim and the specification are silent as to what performs the “confirming” step. Therefore, the scope of the claims is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 4 recites “The computer-implemented method of claim 1 wherein updating one or more …: incrementing one or more …” The claim and the specification are silent as to what performs the “updating and incrementing” steps. Therefore, the scope of the claims is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 5 recites “The computer-implemented method of claim 1 wherein updating one or more …: decrementing one or more …” The claim and the specification are silent as to what performs the “updating and decrementing” steps. Therefore, the scope of the claims is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 7 recites “The computer-implemented method of claim 6 further comprising: receiving current balance information …” The claim and the specification are silent as to what performs the “receiving” step. Therefore, the scope of the claims is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Skala et al (U. S. Patent No. 10354325 B1), herein referred to as Skala, in view of Baker et al (U. S. Patent Application Publication No. 20160086272 A1), herein referred to as Baker, and in further view of Bauerschmidt et al (U. S. Patent Application Publication No. 20070118460 A1), herein referred to as Bauerschmidt.
Regarding claims 1, 8, and 15, Skala discloses a computer-implemented method, executed on a computing device and configured to effectuate a trading platform, the computer-implemented method comprising: maintaining a local balance datastore with balance information ([Column 25, lines 28-32] and [Column 30, lines 32-33]) received from a Value Unit Repository (VUR) ([Column 21, lines 24-34]; [Column 22, lines 6-16]; and [Column 22, lines 17-22]), 
wherein maintaining the local balance datastore ([Column 25, lines 28-32] and [Column 30, lines 32-33]) includes: …
updating one or more balances defined within the local balance datastore and 
associated with the plurality of parties to reflect the execution of the matched order ([Column 29, lines 15-19] and [Column 31, lines 50-54]).
a computer program product ([Column 23, lines 17-22] residing on a non-transitory computer readable medium having a plurality of instructions stored ([Column 22, lines 3-6]; [Column 23, lines 17-22]; and FIG. 35A, item S7504, and [Column 48, lines 58-61]) thereon which, when executed by a processor (FIG. 5A, item 5102, and [Column 22, lines 3-6]; [Column 24, lines 10-11 and lines 23-25]), cause the processor to perform operations comprising: …
a computing system including a processor and memory ([Column 22, lines 3-6] and [Column 24, lines 13-16]) configured to perform operations comprising: …
Skala does not specifically disclose, however, Baker discloses monitoring the trading platform to determine if the trading platform has been restarted ([0018]; FIG. 5, item 502, and [0087]);
receiving current balance information from the Value Unit Repository (VUR) in response to determining that the trading platform has been restarted (FIG. 6, item 604, and [0096] and [0101]);
updating the local balance datastore with the balance information from the Value Unit Repository (VUR) (FIG. 7C, items 710, 714, and [0114]; FIG. 7D, items 720, 722, 724, 726, and [0115]; and FIG. 8, items 816, 818, and [0118]):
Baker teaches a tool for synthetic order recovery. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a tool for synthetic order recovery, as in Baker, to improve and/or enhance the technology of generating user interfaces providing representations of electronic order book data, including prospective orders and the impact of the prospective orders on the order book, as in Skala, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to process active match orders when the trading device, in communication with an electronic trading exchange, is restarted due to maintenance or a failure. This allows for continuity in match trading, without the shortcomings of using a journal file, by reconciling the filled orders upon restarting the synthetic order server that occurred while the synthetic order server was unavailable.
Skala and Baker do not specifically disclose, however, Bauerschmidt discloses receiving one or more unmatched orders for bearer financial assets (FIG. 14, item 1402, and [0185] and [0385]);
matching the one or more unmatched orders for bearer financial assets to execute a matched order of the bearing financial assets concerning a plurality of parties including at least a first market participant and a second market participant (FIG. 14, item 1410, and [0385]; FIG. 15, item 110, and [0385] and [0399]);
anonymizing an identity of the first market participant and an identity of the second market participant such that the identity of the first market participant and the identity of the second market participant is only known by the VUR ([0188]); and …
Bauerschmidt teaches detection of intra-firm matching and response for anonymous transactions, centralized clearing, efficient settlement, and risk management to lower risk, reduce transaction costs, and improve liquidity. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include detection of intra-firm matching and response for anonymous transactions, centralized clearing, efficient settlement, and risk management to lower risk, reduce transaction costs, and improve liquidity, as in Bauerschmidt; and to include a tool for synthetic order recovery, as in Baker, to improve and/or enhance the technology of generating user interfaces providing representations of electronic order book data, including prospective orders and the impact of the prospective orders on the order book, as in Skala, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide systems and methods that allow for anonymous transactions, centralized clearing, efficient settlement and the provision of risk management/credit screening mechanisms to lower risk, reduce transaction costs and improve the liquidity in the foreign exchange (FX) market place. In particular, to increase the speed of execution facilitating growing demand for algorithmic trading, increased price transparency, lower cost of trading, customer to customer trading, and automated asset allocations, recurring trades as well as clearing and settlement efficiencies.
Regarding claims 2, 9, and 16, Skala, Baker, and Bauerschmidt disclose the limitations of claims 1, 8, and 15. Skala further discloses the computer-implemented method of claim 1 wherein the Value Unit   Repository (VUR) includes one or more of: a qualified custodian ([Column 71, lines 26-28]); a bank; a trust company; a digital asset wallet with multiparty approvals ([Column 71, lines 1-6]); a dealer; and a broker / dealer.
Regarding claims 3, 10, and 17, Skala, Baker, and Bauerschmidt disclose the limitations of claims 1, 8, and 15. Skala further discloses the computer-implemented method of claim 1 further comprising: confirming that one or more balances defined within the local balance datastore and associated with the plurality of parties are sufficient prior to executing the matched order concerning the plurality of parties (FIG 8B, item S4910, and [Column 29, lines 47-54]).
Regarding claims 4, 11, and 18, Skala, Baker, and Bauerschmidt disclose the limitations of claims 1, 8, and 15. Skala further discloses the computer-implemented method of claim 1 wherein updating one or more balances defined within the local balance datastore and associated with the plurality of parties to reflect the execution of the matched order includes: incrementing one or more balances defined within the local balance datastore and associated with the plurality of parties to reflect the execution of the matched order (FIG. 10, item S5024, and [Column 8, lines 43-46 and lines 49-53]).
Regarding claims 5, 12, and 19, Skala, Baker, and Bauerschmidt disclose the limitations of claims 1, 8, and 15. Skala further discloses the computer-implemented method of claim 1 wherein updating one or more balances defined within the local balance datastore and associated with the plurality of parties to reflect the execution of the matched order includes: decrementing one or more balances defined within the local balance datastore and associated with the plurality of parties to reflect the execution of the matched order (FIG. 10, item S5024, and [Column 8, lines 38-43 and lines 46-49]).
Regarding claims 6, 13, and 20, Skala, Baker, and Bauerschmidt disclose the limitations of claims 1, 8, and 15. Skala further discloses the computer-implemented method of claim 1 wherein the one or more balances defined within the local balance datastore and associated with the plurality of parties define one or more of: a quantity of cryptocurrency; a quantity of fiat currency ([Column 21, lines 24-34]); a quantity of precious metal; and a quantity of another unit of value.
Regarding claims 7, 14, and 21, Skala, Baker, and Bauerschmidt disclose the limitations of claims 1, 6, 8, 13, 15, and 20. Skala further discloses the computer-implemented method of claim 6 further comprising: receiving current balance information (FIG. 23P, item 2214, and [Column 79, lines 15-22]) from the Value Unit Repository (VUR) (See Skala, [Column 21, lines 24-34]; [Column 22, lines 6-16]; and [Column 22, lines 17-22] to update the local balance datastore.

Conclusion


































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Trickey et al (U. S. Patent Application Publication No. 20100280936 A1) – System and Method for Processing and Settling Payment Instructions Relating to Various Financial Instruments 
Trickey recites a system for facilitating settlement of payments relating to transactions involving financial instruments among multiple participants is provided. An interface receives from participants first and second instructions associated with a financial instrument of a first form, and first and second instructions associated with a financial instrument of a second form. A first processor establishes an association between, and applies a first set of pre-settlement rules to, the first and second instructions associated with the financial instrument of the first form. A second processor establishes an association between, and applies a second set of pre-settlement rules to, the first and second instructions associated with the financial instrument of the second form. Trickey is not used as a reference as the cited references better teach the claimed subject matter, but is still analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN CHISM/
Examiner, Art Unit 3692

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692